     Case 2:21-cv-00681-RFB-VCF Document 3 Filed 04/27/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     BRENDA GREEN,                                        Case No. 2:21-cv-00681-RFB-VCF
4                                            Plaintiff                    ORDER
5            v.
6     CHARLES DANIELS, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On April 23, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed

12   an application to proceed in forma pauperis and a motion to delay financial certificate.

13   (ECF Nos. 1-1, 1, 1-2). Plaintiff’s application to proceed in forma pauperis is incomplete.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

16   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

17   inmate must submit all three of the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

19          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

20          page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

22          official (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the

24          previous six-month period.

25          Plaintiff has not submitted an application to proceed in forma pauperis on this

26   Court's approved form together with a Financial Certificate or an inmate account

27   statement for the previous six-month period. Accordingly, the Court denies Plaintiff’s

28   application to proceed in forma pauperis (ECF No. 1) without prejudice because the
     Case 2:21-cv-00681-RFB-VCF Document 3 Filed 04/27/21 Page 2 of 3



1    application is incomplete. The Court will grant Plaintiff a one-time extension to file a
2    fully complete application to proceed in forma pauperis containing all three of the required
3    documents. Plaintiff will file a fully complete application to proceed in forma pauperis on
4    or before June 28, 2021. Absent unusual circumstances, the Court will not grant any
5    further extensions of time. If Plaintiff does not file a fully complete application to proceed
6    in forma pauperis with all three required documents on or before June 28, 2021, this case
7    will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
8    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
9    application to proceed in forma pauperis or pays the full $402 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the
11   case with the Court, under a new case number, when Plaintiff has all three documents
12   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
13   may choose not to file an application to proceed in forma pauperis and instead pay the
14   full filing fee of $402 on or before June 28, 2021 to proceed with this case.
15          With respect to Plaintiff's motion to delay financial certificate (ECF No. 1-2), the
16   Court notes that because additional time has now been provided to Plaintiff to submit the
17   required financial certificate, Plaintiff's motion at ECF No. 1-2 is denied as moot.
18          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but the Court
19   will not file the complaint unless and until Plaintiff timely files a fully complete application
20   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
21   II.    CONCLUSION
22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
23   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
24   application to proceed in forma pauperis with all three documents.
25          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
26   approved form application to proceed in forma pauperis by an inmate, as well as the
27   document entitled information and instructions for filing an in forma pauperis application.
28          IT IS FURTHER ORDERED that on or before June 28, 2021, Plaintiff will either



                                                  -2-
     Case 2:21-cv-00681-RFB-VCF Document 3 Filed 04/27/21 Page 3 of 3



1    pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
2    administrative fee) or file with the Court:
3           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
4           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
5           signatures on page 3),
6           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
7           official (i.e. page 4 of this Court’s approved form), and
8           (3) a copy of the inmate’s prison or jail trust fund account statement for the
9           previous six-month period.
10          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
11   application to proceed in forma pauperis with all three documents or pay the full $402
12   filing fee for a civil action on or before June 28, 2021, this case will be subject to dismissal
13   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
14   when Plaintiff has all three documents needed to file a complete application to proceed
15   in forma pauperis or pays the the full $402 filing fee.
16          IT IS FURTHER ORDERED that Plaintiff's motion to delay financial certificate is
17   denied as moot.
18          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
19   (ECF No. 1-1) but will not file it at this time.
                      4-27-2021
           DATED: __________________
20
21
                                                                                _
22                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                    -3-
